Citation Nr: 0600987	
Decision Date: 01/12/06    Archive Date: 01/19/06

DOCKET NO.  04-30 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel


INTRODUCTION

The veteran had active service from October 1965 to October 
1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.

As part of his notice of disagreement and substantive appeal, 
the veteran contended that he experiences tinnitus as a 
result of noise exposure during service.  The Board accepts 
his statements as a new claim of service connection for 
tinnitus.  There is no indication that RO has ever 
adjudicated that claim.  The matter is therefore referred to 
the RO for the appropriate action.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.

2.  There is competent evidence showing that the veteran has 
current bilateral hearing loss disability that is related to 
noise exposure during his period of active service from 
October 1965 to October 1967.


CONCLUSION OF LAW

1.  Service connection for bilateral hearing loss is 
established.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.385 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2005).  A determination of service connection 
requires evidence of a current disability with a relationship 
or connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Watson v. Brown, 4 
Vet. App. 309, 314 (1993).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b).

The threshold for normal hearing is from zero to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  
Impaired hearing will be considered a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In May 2004, a private audiology examination was conducted.  
Although the initial audiology report provided only graphic 
representations, a subsequent September 2004 letter from the 
audiologist revealed the exact puretone thresholds.  The 
audiogram showed pure tone thresholds in the right ear at 
frequencies of 500, 1000, 2000, 3000, and 4000 hertz of 35, 
40, 40, 60, and 75 decibels, respectively.  Corresponding 
findings in the left ear were 30, 30, 20, 25, and 60 
decibels.  Thus, the veteran currently has bilateral hearing 
loss disability under VA guidelines, per 38 C.F.R. § 3.385.

The veteran alleges that he was exposed to artillery noise in 
service.  His DD Form 214 confirms that the veteran received 
GMG (Gunner's Mate) training.  In addition, a June 1966 
examination note in his service medical records (SMRs) 
indicated that the veteran was fit for an explosive ordnance 
driver's license.  The Board finds the veteran's contentions 
and the available evidence credible and sufficient to 
conclude that the veteran was exposed to noise in service.

SMRs up to the time of separation reveal no complaints or 
diagnoses of hearing loss.  Although the veteran's October 
1967 separation examination does not reveal any hearing loss 
disability per the regulation, the examiner noted 
"[d]efective [a]uditory [a]cuity, high frequency range, 
right ear.  The record was negative for any left ear hearing 
loss.

The Board considers that neither the lack of any evidence 
that the veteran exhibited left ear hearing loss during 
service nor the lack of right ear hearing loss per the VA 
regulation is not fatal to the veteran's claim.  The laws and 
regulations do not require in-service complaints of or 
treatment for hearing loss in order to establish service 
connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992). 

Service connection for hearing loss may be granted where 
there is credible evidence of acoustic trauma due to 
significant noise exposure in service, post-service 
audiometric findings meeting regulatory requirements for 
hearing loss disability for VA purposes, and a medically 
sound basis upon which to attribute the post-service findings 
to the injury in service, as opposed to intercurrent causes.  
Hensley, 5 Vet. App. at 159. 

In this respect, the Board emphasizes the January 2005 VA 
audiologist's treatment note and related audiogram.  The 
audiologist diagnosed the veteran with "severe high 
frequency sensorineural hearing loss" in both ears.  She 
further opined, "[t]his loss has many characteristics of a 
noise-induced hearing loss (HFSNHL).  Considering the 
patient's account of noise trauma while in the military, it 
is plausible that the hearing loss was at least in part 
caused by the noise exposure patient experienced while on 
[a]ctive duty."  The Board finds that this treatment record 
is entitled to great probative weight.  There is no contrary 
medical evidence of record.  Importantly, there is no 
evidence of any significant post-service noise exposure.  

In adjudicating this claim, the Board has also considered the 
doctrine of reasonable doubt.  As the U.S. Court of Appeals 
for Veterans Claims (Court) has written:

	A unique standard of proof applies in 
decisions on claims for veterans' 
benefits.  Unlike other claimants and 
litigants, pursuant to 38 U.S.C. § 3007(b) 
[now 38 U.S.C.A. § 5107(b)], a veteran is 
entitled to the "benefit of the doubt" 
when there is an approximate balance of 
positive and negative evidence.

Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Citing to the Supreme Court of the United States, the Court 
in Gilbert noted that the standard of proof is to instruct 
the fact-finder in the "'degree of confidence our society 
thinks we should have in the correctness of a factual 
conclusion for a particular type of adjudication.'"  This 
burden "'reflects not only the weight of the private and 
public interest affected, but also a societal judgment about 
how the risk of error should be distributed between the 
litigants.'"  Id. (citations omitted).

As currently codified, the law defines the "benefit of the 
doubt" doctrine as:

	When, after consideration of all evidence 
and material of record in this case before 
the Department with respect to benefits 
under laws administered by the Secretary, 
there is an approximate balance of 
positive and negative evidence regarding 
the merits of an issue material to the 
determination in the matter, the benefit 
of the doubt in resolving each such issue 
shall be given to the claimant.

38 U.S.C.A. § 5107(b).

The Court noted that under this standard, when the evidence 
supports the claim or is in relative equipoise, the appellant 
prevails.  Where the "fair preponderance of the evidence" 
is against the claim, the appellant loses and the benefit of 
the doubt rule has no application.  Gilbert, 1 Vet. App. at 
56.  "A properly supported and reasoned conclusion that a 
fair preponderance of the evidence is against the claim 
necessarily precludes the possibility of the evidence also 
being in an approximate balance."  Id. at 58.  The Court has 
further held that where there is "significant evidence in 
support of the appellant's claim," the Board must provide a 
"satisfactory explanation" as to why the evidence is not in 
equipoise.  Williams v. Brown, 4 Vet. App. 270, 273 (1993).

Accordingly, although SMRs demonstrate that the veteran did 
not have bilateral loss within the meaning of 38 C.F.R. 
§ 3.385 during service, significant right ear hearing loss 
was at least noted upon separation, and bilateral hearing 
loss did develop years after service.  Resolving any doubt in 
the veteran's favor, the Board concludes that in view of 
credible evidence of noise exposure in service, the veteran's 
statements regarding exposure to artillery noise, a current 
diagnosis of severe bilateral hearing loss, and an 
uncontroverted medical nexus opinion, service connection for 
bilateral hearing loss is warranted.  38 U.S.C.A. § 5107(b).  
The appeal is granted.

The Duty to Notify and the Duty to Assist

Review of the claims folder finds compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  However, if any defect in VCAA notice or 
assistance is found, such defect is not prejudicial to the 
veteran, given the completely favorable disposition of the 
appeal.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

ORDER

Service connection for bilateral hearing loss is granted.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


